ITEMID: 001-94566
LANGUAGEISOCODE: ENG
RESPONDENT: AZE
BRANCH: ADMISSIBILITY
DATE: 2009
DOCNAME: YAGUBOV v. AZERBAIJAN
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Anatoly Kovler;Dean Spielmann;Elisabeth Steiner;Giorgio Malinverni;Khanlar Hajiyev;Sverre Erik Jebens
TEXT: The applicant, Mr Mubariz Yagubov, is an Azerbaijani national who lives in Tovuz, Azerbaijan. He is represented before the Court by Mr B. Hajiyev, a lawyer practising in Baku. The Azerbaijani Government (“the Government”) are represented by their Agent, Mr Ç. Asgarov.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant was involved in a property dispute with a private person (S.) over a retail shop located in the Govlar settlement of the Tovuz Region. At the time of the dispute, the shop was in S.’s possession. The applicant claimed to have bought the shop from its previous owners, who had privatised it in 2003, while S. argued that the privatisation process had been unlawful and that he had a lawful claim to the shop.
The applicant lodged a lawsuit seeking S.’s eviction from the shop.
By a judgment of 23 November 2005, the Shamkir District Court found that the applicant had purchased the shop on 6 October 2003 and was its lawful owner pursuant to the ownership certificate issued by the Ministry of Economic Development on 16 January 2004. The court further found that S. had unlawfully occupied the shop without the owner’s permission. Accordingly, the court ordered S. to vacate the shop. S. appealed against that judgment.
On 7 April 2006 the Court of Appeal delivered a judgment dismissing S.’s appeal. The Shamkir District Court’s judgment of 23 November 2005 thus became final immediately. No further appeals were filed.
According to information submitted by the Government, on 2 May 2006 the Tovuz Department of Enforcement Officers enforced the judgment of 23 November 2005 as upheld by the Court of Appeal and S. was evicted from the shop by the police. By a decision of 4 May 2006, the Tovuz District Court terminated the enforcement proceedings as the judgment of 23 November 2005 had been executed.
It appears from the case file that the same shop was subsequently occupied by three other persons. On 26 September 2007 the Tovuz District Court delivered a judgment ordering their eviction from the shop. That judgment was enforced on 15 February 2008.
According to the applicant, however, the shop was subsequently occupied again, by other persons related to S.
